H. Brown, J.,
concurring in part and dissenting in part. Reduced, to essentials, this case involves a slip and fall on steps leading to a platform on which appellee was working. No basis for a finding of intentional tort is presented and I concur in the judgment. Further I believe that the standard for establishing an intentional tort is properly set forth in paragraphs five and six of the syllabus. The law contained therein is consistent with my views as expressed in Kunkler v. Goodyear Tire & Rubber Co. (1988), 36 Ohio St. 3d 135, 522 N.E. 2d 477. I also join in paragraph seven of the syllabus which is a reiteration of well-established law.
I write separately because I believe the lengthy opinion adopted by the majority goes beyond what is necessary to decide the case before us and contains dicta which may be seized upon to confuse the law of intentional tort. This case should be read in conjunction with *119Kunkler, supra, and Pariseau v. Wedge Products, Inc. (1988), 36 Ohio St. 3d 124, 522 N.E. 2d 511. When the three cases are read together, it is apparent that the majority of the court has adopted Section 8(A) of the Restatement of the Law 2d, Torts (1965) as the definition of intentional tort in Ohio.
To go beyond that straightforward standard in a search for alternative ways in which to express the law is, in my opinion, a disservice.
I
Specifically, I do not agree with the suggestion that liability lies against the employer only when the employer acts “intentionally and maliciously.” (Emphasis added.) To inject the concept of malice into this area of the law is not only confusing, it is also wrong.
Similarly, the majority tampers with the standard of proof. Just when the court has agreed on a test of substantial certainty (see Kunkler, supra, Pariseau, supra, and indeed paragraphs five and six of the syllabus in the present case), the majority opinion quotes with approval this language from Millison v. E.I. du Pont de Nemours & Co. (1985), 101 N.J. 161, 178, 501 A. 2d 505, 514: “We must demand a virtual certainty.” What does this mean? To what extent is “virtual certainty” meant to increase the substantial certainty test? The opinion gives us no guideline and simply leaves the bench and bar to wrestle with the implications.
Further, the majority opinion (not the syllabus law) makes the claim that wanton acts by the employer do not constitute an intentional tort. “Wanton” is defined in Black’s Law Dictionary (5 Ed. 1979) 1418-1419, as follows:
“Reckless, heedless, malicious; characterized by extreme recklessness or foolhardiness; recklessly disregardful of the rights or safety of others or of consequences. In re Wegner, C.C.A. Ill., 88 F. 2d 899, 902. Means undisciplined, unruly, marked by arrogant recklessness of justice, feelings of others, or the like; willful and malicious. Lubbock Bail Bond v. Joshua, Tex. Civ. App., 416 S.W. 2d 523, 525. In its ordinarily accepted sense connotes perverseness exhibited by deliberate and uncalled for conduct, recklessness, disregardful of rights and an unjustifiable course of action. Botto v. Fischesser [1963], 174 Ohio St. 322, 189 N.E. 2d 127, 130, 22 O.O. 2d 380.” (Emphasis added.)
In short, wanton is a term of broad meaning, the spectrum of which runs from reckless to willful and malicious. To use wanton as a part of the measure of non-intentional tort is to blur the distinction which we and the courts in Ohio must make. The use of the term wanton is especially unfortunate and misleading when, in the same opinion, the majority states: “We recognize that pursuant to this interpretation of ‘intent’ as set forth above, proof of the actual or subjective intent of the actor to accomplish the consequences is not required. * * *”
II
I disagree with paragraph four of the syllabus. That syllabus includes this sentence:
“R.C. 4121.80(G) removes an employee’s potential cause of action against his employer by imposing a new, more difficult standard for the ‘intent’ requirement of a workers’ compensation intentional tort than that established in Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 15 OBR 246, 472 N.E. 2d 1046. * * *” (Emphasis added.)
First, the substantive effect of R.C. 4121.80(G) is not before us because we are unanimous in holding *120that such statute cannot be retroactively applied. Second, I do not believe that R.C. 4121.80(G) removes an employee’s potential cause of action against his employer. Nor do I believe that to be the legislative intent. I think we will find that R.C. 4121.80(G) represents an attempt by the legislature to codify the common law, and that the attempt draws heavily from the Restatement and the rationale which we have adopted in Kunkler, supra, Pariseau, supra, and the fifth and sixth paragraphs of the syllabus of the majority opinion in this case.
III
Wilfong v. Batdorf (1983), 6 Ohio St. 3d 100, 6 OBR 162, 451 N.E. 2d 1185, has nothing to do with the issues in this case. We are dealing here with legislation (unlike that in Wilfong) where the legislature clearly expressed the intent that it be applied retrospectively. We are unanimous in finding that the provisions in the legislation before us are substantive rather than remedial. Thus Section 28, Article II of the Ohio Constitution is dispositive.